Citation Nr: 1456429	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hearing loss and tinnitus had onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of acoustic trauma sustained while serving in Vietnam.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service treatment records do not show complaints or findings of hearing loss or tinnitus.  An audiometric evaluation was not conducted during the separation examination in July 1968. 

In his notice of disagreement that was submitted in December 2009, the Veteran reported that the onset of both his hearing loss and tinnitus was during his tour in Vietnam.  He further reported that in Vietnam, he was exposed to aircraft noise, turbine engines and other incidents of acoustic trauma.  In his April 2012 substantive appeal, he indicated that he also noticed hearing loss shortly after separating from service.

At a VA examination in October 2009, the Veteran reported occupational noise exposure after service, with intermittent use of hearing protection; and recreational noise exposure from motorcycle riding, with use of a helmet for hearing protection.  The examiner provided a diagnosis of bilateral hearing loss following a clinical evaluation.  A diagnosis of tinnitus was not provided as the Veteran denied having tinnitus at the examination.  The examiner opined that the current bilateral hearing loss was less likely as not caused by or a result of in-service acoustic trauma.  The examiner indicated that this opinion was based on the fact that the Veteran's hearing ability at the time of service separation was not of record, as well as his age and history of civilian noise exposure.  

After reviewing the available evidence, the Board finds that service connection for hearing loss and tinnitus is warranted.  

A current hearing loss disability has been established based on the October 2009 VA examination report.  A current tinnitus disability has been established based on the Veteran's competent and credible statements.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the record supports a finding that the Veteran had military noise exposure as his DD Form 214 show that he served in Vietnam and had military occupational specialties of helicopter and aircraft mechanic and repairman.

The Veteran is competent to report that he observed a decline in his hearing acuity and symptoms of tinnitus during service.  His testimony is credible given his military occupational specialty and service in Vietnam.  Further, a liberal reading of the Veteran's statements in support of his claim establishes difficulty with his hearing acuity and tinnitus symptoms after service.  

The Board has considered the VA examiner's competent opinion regarding the etiology of the Veteran's hearing loss.  However, this negative VA opinion only serves to place the evidence regarding a nexus between current hearing loss and service in relative equipoise.  The VA examiner did not provide an opinion with respect to the claimed tinnitus.  Thus, the only remaining evidence of a nexus in the claims file is the Veteran's credible report of the onset of tinnitus symptoms in service.  In light of the foregoing, reasonable doubt is resolved in favor of the Veteran on the question of nexus between the current hearing loss and tinnitus.

Accordingly, service connection for bilateral hearing loss and tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


